Response to Amendment
The amendment filed December 14, 2021 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112 rejections previously set forth in the Non-Final Office Action mailed September 14, 2021. 
Claims 5-10 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended claim 5 to be the independent claim, which includes the allowable subject matter of previous claim 5, which the examiner indicated as allowable in the previous Non-Final Rejection filed September 14, 2021. 

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding the previous 112(a) rejection of claims 4-6 and 10 claim 4 has been cancelled. The 112(a) rejection of claims 5-6 and 10 is overcome because the applicant has identified the balance induction device as a “balance sensing device” in claim 10, which is a sensor and one of ordinary skill in the art would be able to construct and operate such a balance system given the information provided by the applicant. The questions presented by the examiner in the Non-Final Rejection filed September 14, 2021 has been resolved by the applicant as follow: 
The applicant explains that the horizontal movement of the battery is driven by the turning of the vehicle (i. e. left and right)
The applicant identified the “balance induction device” as a “balance sensing device” that senses the left and right movement of the vehicle along a rail, which is known to one of ordinary skill in the art.
The applicant identified that the movement of the mobile cabin battery on the battery horizontally-moving rail is powered by electricity and guided by a balance sensor. 
The applicant explains that the passenger(s) do not impose any effect on the left and right balancing of the mobile cabin since they are seated in the middle of the mobile cabin. 
Regarding the prior art rejection of independent claim 5 and its dependent claims 6-10, Wu (CN 102963228 A, provided with translation) teaches (Fig. 1-2, 5, and 9): rail guide positioning and supporting devices (annotated Fig. 9 below), a rail guide positioning and supporting device lifting support rod (0201), a guide induction electromagnetic device (0203), a mobile bin battery (12); the rail guide positioning and supporting device lifting support rod is arranged under the mobile cabin chassis (01) and are able to stretch or retreat under control (Fig. 1, 5 and 9); one said rail guide positioning and supporting device (annotated Fig. 9 below) is arranged at a tail end of said rail guide positioning and supporting device lifting support rod (0201); a groove shape is formed by the two rail guide positioning and supporting devices (annotated Fig. 9 below) and is used for accommodating a rail (Fig. 9); and two plate-type rail guide positioning devices (annotated Fig. 9 below) are arranged under a tail end of the mobile cabin chassis (Fig. 1). 

    PNG
    media_image1.png
    472
    624
    media_image1.png
    Greyscale

However, Wu fails to teach the following limitations of independent claim 5: 
An electric hydraulic rail guide positioning and supporting device lifting support rods, wherein the number of the rail guide positioning and supporting device lifting support rods is two.
While Li (US 7,789,020 B2) teaches (Fig. 9, 9-1, 10, and 10-1): a road and rail vehicle with two electric hydraulic rail guide positioning and supporting device lifting support rods (36) (col. 7, lines 42-46), Li does not teach two locks to be arranged oppositely, at least one at a tail end of the positioning and supporting device, and form a groove shape with the positioning and supporting devices to accommodate a rail.

Rail guide positioning and supporting device locks, wherein one said rail guide positioning and supporting device lock is arranged at a tail end of each said rail guide positioning and supporting device, and the two rail guide positioning and supporting device locks are arranged oppositely; a groove shape is formed between the two rail guide positioning and supporting devices and supporting device locks, and is used for accommodating a rail; and rail guide positioning device locks are arranged on opposite sides of the rail guide positioning devices.
While Li (US 7,789,020 B2) further teaches (Fig. 9, 9-1, 10, and 10-1): a rail guide positioning and supporting device lock (col. 7, lines 54-57), Li does not explicitly teach two locks to be arranged oppositely, at least one at a tail end of the positioning and supporting device, and form a groove shape with the positioning and supporting devices to accommodate a rail.
While Kinard (US 5,018,453 A): Teaches locking pin 27, pivoting support arms 13, and hydraulic cylinders 22, Kinard also fails to teach that the lock is at a tail end of the support arm 13, and forms a groove shape to accommodate a rail.
a battery self-balancing counterweight horizontally-moving rail;
Andress (US 5,592,883 A) teaches (Fig. 4): the vehicle includes a movable sled (130) that carries the vehicles batteries (56) to balance the vehicle (14) about its longitudinal centerline during travel along the monorail (12); movement of the sled alters the center of gravity of the vehicle.
The prior art fails to teach the combination of limitations recited, and the examiner finds no obvious reason to modify the primary reference Wu (CN 102963228 A, provided with translation) to include two hydraulic lifting support rods and two locks arranged oppositely and at a tail end of the positioning and supporting device, forming a groove shape to accommodate a rail. Such a modification would require improper hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617    

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617